Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 12/15/2020.
	Claims 2, 4-6, 11 and 14 has been amended.  Claim 1 has been canceled.  Accordingly, claims 2-21 are pending in this application.
	Applicant's cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been overcome.  

Drawings
1.	The drawings were received on 11/09/2018.  These drawings are approved.

Allowable Subject Matter
2.	The amendment filed on 12/15/2020 has overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection on the ground of nonstatutory double patenting as set forth in the Office action mailed on 09/17/2020.
	An updated search was subsequently performed by the Examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Therefore, claims 2-21 are allowed over the prior art of record.
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to wherein the second scroll is configured to orbit relative to the first scroll to thereby move the first compression chamber and the second compression chamber toward the first discharge port and the second discharge port, respectively, the movement of the first compression chamber defining a compression path of the first compression chamber, and the movement of the second compression chamber defining a compression path of the second compression chamber, and wherein the scroll compressor further comprises: a plurality of first bypass portions disposed along the compression path of the first compression chamber, and a plurality of second bypass portions disposed
- Regarding claim 11: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a first scroll comprising a first wrap that is disposed on a first plate portion, wherein (i) a first discharge port and a second discharge port are defined through the first plate portion, (ii) a plurality of first bypass portions are defined through the first plate portion and are disposed along an inner radial surface of the first wrap, and (iii) a plurality of second bypass portions are defined through the first plate portion and are disposed along an outer radial surface of the first wrap; and a second scroll comprising a second wrap that is disposed on a second plate portion, the second scroll configured to perform an orbiting movement relative to the first scroll to form (i) a first compression chamber between the inner radial surface of the first wrap and an outer radial surface of the second wrap, and (ii) a second compression chamber between the outer radial surface of the first wrap and an inner radial surface of the second wrap, wherein the second scroll is configured to orbit relative to the first scroll to thereby move the first compression chamber and the second compression chamber toward the first . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746